Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 07/28/2022.
Claims 1 - 20 are pending and have been examined.
Claims 1 - 20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/22, 3/24/2022, 02/14/2022, 5/5/2021, 1/4/2021, and 11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1, 3, 6, 8-10, 12, 14-15,  and 17-20 of Application No. 17083972. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of copending Application No. 17083972. Although the claims at issue are not identical, they are not patentably distinct from each other because see below:
17084008
1. A system comprising: an interface layer at an asset to receive raw data from a data source at the asset; 




a controller at the asset to: determine whether a data logging trigger is satisfied; and when the data logging trigger is satisfied, perform a dataset simplification algorithm on the raw data to generate a simplified set of data in which interpolation error is limited by an upper bound that is fixed across the simplified set of data; 




a communication interface at the asset to transmit the simplified set of data; and a server to: receive the simplified set of data; and interpolate a status of the asset based on the simplified set of data in response to a status request.

Claim 5. The system of claim 1, wherein the raw data includes a target set of data that is recorded over time, and generating the simplified set of data involves: 
(i) defining a first reference line through the target set of data from a first point in the target set of data to a last point in the target set of data with respect to time; 
(ii) determining which point in the target set of data is most distant, along a data dimension of the target set of data, from the first reference line; 

(ili) if the most distant point is distant from the first reference line, along the data dimension, in excess of a threshold simplification value, including that most distant point in the simplified set of data; and

(iv) iteratively subdividing the target set of data into smaller segments and repeating steps (i) through (ili) on each segment, each of which is bounded by the first point in the target set of data, a point that was previously included in the simplified set of data, or the last point in the target set of data, as the case may be, using, for each segment, a new reference line defined between the first point bounding that segment and the last point bounding that segment as the respective reference line for that segment, until there are no further points in any segment that are distant from its respective reference line, along the data dimension, in excess of the threshold simplification value.
17083972
1. (Currently amended) A method comprising: obtaining a set of data from a data source at a vehicle, wherein the data describes a property, state, or operating condition of the vehicle, and wherein the set of data forms a curve having a time dimension and a data dimension; 

when a data logging trigger is satisfied, performing a dataset simplification algorithm on the set of data to generate a simplified set of data, wherein the dataset simplification algorithm reduces the curve formed by the set of data into a simplified curve composed of fewer points and excludes points of the set of data from the simplified set of data that are within a threshold distance, defined in the data dimension, from the simplified curve; 

and transmitting the simplified set of data to a server so that the server can determine an estimated property, state, or operating condition of the vehicle associated with a fixed amount of interpolation error, 


wherein performing the dataset simplification algorithm comprises: 


(i) defining a first reference line through the set of data from a first point in the set of data to a last point in the set of data with respect to time: 

(ii) determining which point in the set of data is most distant, along the data dimension, from the first reference line; 
and (iii) if the most distant point is distant from the first reference line, along the data dimension, in excess of the threshold distance, including that most distant point in the simplified set of data.
2-20
3, 6, 8-10, 12, 14-15,  and 17-20


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that because the inventive concept has “a direct motivation, and application” and it is not “designed to monopolize” the abstract idea, the claims integrate the abstract idea into a practical application and are patent eligible, meaning passes the Step 2A prong 2. 
Examiner respectfully submits that the 101 rejection is valid.
Applicant’s argument seems to be based on MPEP section 2106.05(e). In support of this argument, Applicant proposes that example 42 is determinative of present claims’ subject matter eligibility. Looking into example 42, the rationale behind subject matter eligibility is that the invention described in the example 42 recites additional elements that are “specific improvement over prior art systems by allowing remote users to share information in real time” in a certain format. The takeaway from this example is that the claim includes additional elements that improve a technical field as described in MPEP 2106.04(d)(1) and not based on MPEP 2106.05(e) as Applicant argues. Furthermore, claim 2 which includes storing, providing access, and storing is found to be subject matter ineligible because “the claimed computer components are cited at a high level of generality and are merely invoked as tools to perform an existing abstract idea on a generic computer” and “is not a practical application of an abstract idea”.
Applicant’s claims closely resemble example 42 claim 2 where the additional elements are recited at a high level and a computer is used merely as a tool to perform an existing abstract idea. Sum of Applicant’s arguments seem to emphasize that the prong 2 analysis should not include conventionality of the limitations. Examiner points out that there is no well-known, understood and conventional analysis has not been made. As above stated the rejection is based on a finding of no practical application.
Therefore, 101 rejection based on Alice decision is maintained.
Examiner respectfully submits that the combination of Ralph for interpolation calculation is not illogical.
Examiner provides that interpolation calculation is abundantly made clear in the reference as cited below. Applicant’s emphasis on binary data is confusing since all computers use binary data. Furthermore, if Applicant is arguing that only yes/no, or only use of two bits, is required to perform all calculations explained in the reference, then this is highly misleading. Perl teaches measuring multiple sets of data as Applicant admits on p.7 of remarks and on 0063 of Perl (Perl [0062-0064: “Until now, no prior art system has been capable of processing such a variety of dynamically monitored, risk-relevant data. The advantage of the generated score parameters mirrors the captured sensory data in that the data components of the score can even, e.g., comprise as follows: customer policy details, individual driving data, crash forensics data, credit scores, statistical driving data, historic claims data, market databases, driving license points, statistical claims data, context data relative to weather or road conditions or the surrounding area.”]). This information is used to perform data simplification and interpolation calculation. (Perl [see 0066]). Data simplification and interpolation is not performed using binary data nor the results in binary form.
Therefore, the combination of the references Perl and Ralph below is not illogical.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they do not meet the criteria set out by the Alice decision.
Claim 1:
Step 2A Prong 1: 
The claim is directed to the abstract idea of mathematical concepts. Limitation: perform a dataset simplification algorithm on the raw data to generate a simplified set of data in which interpolation error is limited by an upper bound that is fixed across the simplified set of data; and interpolate a status of the asset based on the simplified set of data.
Prong 2: 
Additional elements: A system comprising: an interface layer at an asset to receive raw data from a data source at the asset; a controller at the asset to: determine whether a data logging trigger is satisfied; a communication interface at the asset to transmit the simplified set of data; and a server to: receive the simplified set of data; and in response to a status request.
The additional elements do not integrate the abstract idea into practical application because they are part of a generic computer or components thereof or a simple extra solution activity. Furthermore, they do not improve a technological field or a computer.
Furthermore, recitation of whereby transmission of the simplified set of data avoids transmission of redundant or unnecessarily-collected data points that would otherwise unduly burden the system with excessive data transmission or data storage requirements  as additional element is merely a best mode description at best and does not rise to the level of integrating the abstract idea into a practical application.
Step 2B:
The additional elements do not rise to the level of significantly more because the elements do not improve the functioning of a computer or to any other technology.
Claim 15
Step 2A prong 1:
A method comprising: a set of simplified data; of a dataset simplification algorithm on raw data obtained from a data source at an asset upon satisfaction of a data logging trigger, wherein the dataset simplification algorithm causes interpolation error within the simplified set of data to be limited by an upper bound that is fixed across the simplified set of data; and interpolating a status of the asset based on the simplified set of data.
The claim recites mathematical concept.
Step 2A Prong 2:
Additional elements: receiving, generated by application; obtained from a data source at an asset upon satisfaction of a data logging trigger; receiving a request for a status of the asset; and in response to the request.
The additional elements do not integrate the abstract idea into practical application because they are part of a generic computer or components thereof or a simple extra solution activity. Furthermore, they do not improve a technological field or a computer.
Step 2B:
The additional elements do not rise to the level of significantly more because the elements do not improve the functioning of a computer or to any other technology.
Claims 2-10 and 12-20 are all part of the abstract idea of mathematical function. The additional elements of the dependent claims do not integrate the abstract idea into practical application because they are part of a generic computer or components thereof or a simple extra solution activity. Furthermore, they do not improve a technological field or a computer. Lastly, the additional elements do not rise to the level of significantly more because the elements do not improve the functioning of a computer or to any other technology.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perl et la. (US 20190102840; Perl hereinafter) and further in view of Ralph et al. (AAPA: “Efficient real-time trajectory tracking”).
As per claim 1, Perl discloses A system comprising: an interface layer at an asset to receive raw data from a data source at the asset (Perl [0066: “By means of the system 1, all the variables are firstly cleaned up removingmissing or spurious data and then converted in a homogeneous unit system, either expressed in terms of meters and seconds, or in terms of kilometers and hours. While this is typically a fast procedure for most of variables (simply by relying on the usual conversion formulae), a different approach is provided by the system for GPS coordinates.”]); 
a controller at the asset to: determine whether a data logging trigger is satisfied; and when the data logging trigger is satisfied (Perl [0040: “In another alternative embodiment, upon each triggering of an occurrence, where parameters indicating a predefined risk event are measured by means of at least one risk event trigger, a total parametric payment is allocated with the triggering, and wherein the total allocated payment is transferrable upon a triggering of the occurrence.”]; (Perl [0062-0064: “Until now, no prior art system has been capable of processing such a variety of dynamically monitored, risk-relevant data. The advantage of the generated score parameters mirrors the captured sensory data in that the data components of the score can even, e.g., comprise as follows: customer policy details, individual driving data, crash forensics data, credit scores, statistical driving data, historic claims data, market databases, driving license points, statistical claims data, context data relative to weather or road conditions or the surrounding area.”]), perform a dataset simplification algorithm on the raw data to generate a simplified set of data (Perl [0066: “By means of the system 1, all the variables are firstly cleaned up removing missing or spurious data and then converted in a homogeneous unit system, either expressed in terms of meters and seconds, or in terms of kilometers and hours.”]) in which interpolation error is limited by an [upper bound that is fixed across the simplified set of data]; a communication interface at the asset to transmit the simplified set of data (Perl [0067: “Finally, in order to improve the quality of position and speed interpolation, the system 1 relies on imputation by linear interpolation to replace missing values, grounding on their low frequency of occurrence and temporal sparsity, and consequently on the small rate of change of the queried signals.”]; [0073: “A greedy strategy is followed by the algorithmic procedure, namely, as long as positions (x.sub.s, x.sub.s+1, . . . , x.sub.s+τ) still lie at a distance lower than a threshold θ w.r.t. the polynomial curve of degree d best fitting the couples ((t.sub.s, x.sub.s), (t.sub.s+1, x.sub.s+1), . . . , (t.sub.s+τ, x.sub.s+τ)), where t.sub.i is the timestamp corresponding to position x.sub.i, will be incremented by one unit.”]); and a server to: receive the simplified set of data; and interpolate a status of the asset based on the simplified set of data in response to a status request (Perl [0062: Describes determination of status of various aspects such as seatbelt and door.]),
whereby transmission of the simplified set of data avoids transmission of redundant or unnecessarily-collected data points that would otherwise unduly burden the system with excessive data transmission or data storage requirements (Perl [0064: Transmission of data explained.]).
Even though Perl teaches use of thresholds for interpolation calculation, it does not explicitly teach, but Ralph in an analogous art discloses:
upper bound that is fixed across the simplified set of data (Ralph [section 3: Where accuracy bound is disclosed for trajectory tracking.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the thresholds of distance that includes an upper bound of Ralph into the interpolation calculation of Perl to produce an expected result of using an algorithm that is known and includes bounds. The modification would be obvious because one of ordinary skill in the art would be motivated to use algorithm that are well proven to improve accuracy of calculations.

As per claim 2, rejection for claim 1 is incorporated and further Perl discloses The system of claim 1, wherein the server is to indicate the upper bound on interpolation error (Perl [0067: “Finally, in order to improve the quality of position and speed interpolation, the system 1 relies on imputation by linear interpolation to replace missing values, grounding on their low frequency of occurrence and temporal sparsity, and consequently on the small rate of change of the queried signals.”]; [0073: “A greedy strategy is followed by the algorithmic procedure, namely, as long as positions (x.sub.s, x.sub.s+1, . . . , x.sub.s+τ) still lie at a distance lower than a threshold θ w.r.t. the polynomial curve of degree d best fitting the couples ((t.sub.s, x.sub.s), (t.sub.s+1, x.sub.s+1), . . . , (t.sub.s+τ, x.sub.s+τ)), where t.sub.i is the timestamp corresponding to position x.sub.i, will be incremented by one unit.”] and Ralph [section 3: Where accuracy bound is disclosed for trajectory tracking.]) where the server is used for calculations and communication.

As per claim 3, rejection for claim 1 is incorporated and further Perl discloses The system of claim 1, wherein the server is to provide an indication of the interpolated status of the asset and an indication of the upper bound on interpolation error to an end user device (Perl [0067: “Finally, in order to improve the quality of position and speed interpolation, the system 1 relies on imputation by linear interpolation to replace missing values, grounding on their low frequency of occurrence and temporal sparsity, and consequently on the small rate of change of the queried signals.”]; [0073: “A greedy strategy is followed by the algorithmic procedure, namely, as long as positions (x.sub.s, x.sub.s+1, . . . , x.sub.s+τ) still lie at a distance lower than a threshold θ w.r.t. the polynomial curve of degree d best fitting the couples ((t.sub.s, x.sub.s), (t.sub.s+1, x.sub.s+1), . . . , (t.sub.s+τ, x.sub.s+τ)), where t.sub.i is the timestamp corresponding to position x.sub.i, will be incremented by one unit.”]; [0019: Describes user device.] and Ralph [section 3: Where accuracy bound is disclosed for trajectory tracking.]) where the server is used for calculations and communication.

As per claim 4, rejection for claim 1 is incorporated and further Perl discloses The system of claim 1, wherein the raw data includes a target set of data that is recorded over time (Perl [0064: Time Warping]), and generating the simplified set of data involves including a point from the target set of data in the simplified set of data if the point is distant, along a data dimension of the target set of data, from a reference line running through the target set of data, in excess of a threshold simplification value (Perl [0072-0073: Where description of the graph on figure 6 is contained. Figure 6 shows a reference line running through target sets of data.]).

As per claim 6, rejection for claim 1 is incorporated and further Perl discloses The system of claim 1, wherein:
the raw data includes a target set of data that includes a plurality of data streams recorded over time (Perl [0079: Timestamp]); and
generating the simplified set of data involves including a point from the target set of data in the simplified set of data if the point is distant, along at least one data dimension of the target set of data, from a reference line running through the target set of data, in excess of a threshold simplification value that corresponds to that data dimension (Perl [0072-0073: Where description of the graph on figure 6 is contained. Figure 6 shows a reference line running through target sets of data.]).

As per claim 7, rejection for claim 1 is incorporated and further Perl discloses The system of claim 1, wherein the raw data includes a target set of data that is recorded over time (Perl [0079: Timestamp]), and determining that a data logging trigger is satisfied involves determining that a recently obtained point in the raw data differs from a corresponding predicted point predicted by extrapolation based on previously saved points included in one or more previously generated simplified sets of data by an amount of extrapolation error that is limited by an upper bound that is fixed as the raw data is collected over time (Perl (0040: “In another alternative embodiment, upon each triggering of an occurrence, where parameters indicating a predefined risk event are measured by means of at least one risk event trigger, a total parametric payment is allocated with the triggering, and wherein the total allocated payment is transferrable upon a triggering of the occurrence.”)).

As per claim 8, rejection for claim 1 is incorporated and further Perl discloses The system of claim 1, wherein the asset is a vehicle, and the raw data describes a property, state, or operating condition of the vehicle (Perl [0062]).

As per claim 9, rejection for claim 1 is incorporated and further Perl discloses The system of claim 1, wherein the raw data is obtained by a controller onboard the asset, and the data source comprises one or more of:
an electronic control unit (ECU) of the asset from which the controller is configured to obtain the raw data through an interface layer directly or via a controlled area network (CAN); and a sensor onboard the asset (Perl [0079-0081: Describes network, controllers, GPS, and sensors.]).

As per claim 10, rejection for claim 1 is incorporated and further Perl discloses The system of claim 1, wherein the raw data is obtained by a controller of an asset tracking device coupled to the asset, and the data source comprises one or more of:
a communication port of the asset through which the asset tracking device is configured to receive the raw data from one or more electronic control units (ECUs) of the asset via a controlled area network (CAN); and a sensor of the asset tracking device (Perl [0079-0081: Describes network, controllers, GPS, and sensors.]).

As per claim 11, Perl discloses A method comprising:
receiving a set of simplified data at a server, the simplified set of data generated by application of a dataset simplification algorithm on raw data obtained from a data source at an asset upon satisfaction of a data logging trigger (Perl [0066: “By means of the system 1, all the variables are firstly cleaned up removingmissing or spurious data and then converted in a homogeneous unit system, either expressed in terms of meters and seconds, or in terms of kilometers and hours.”]; [0040: “In another alternative embodiment, upon each triggering of an occurrence, where parameters indicating a predefined risk event are measured by means of at least one risk event trigger, a total parametric payment is allocated with the triggering, and wherein the total allocated payment is transferrable upon a triggering of the occurrence.”]), wherein the dataset simplification algorithm causes interpolation error within the simplified set of data to be limited by an [upper bound that is fixed across the simplified set of data] (Perl [0067: “Finally, in order to improve the quality of position and speed interpolation, the system 1 relies on imputation by linear interpolation to replace missing values, grounding on their low frequency of occurrence and temporal sparsity, and consequently on the small rate of change of the queried signals.”]; [0073: “A greedy strategy is followed by the algorithmic procedure, namely, as long as positions (x.sub.s, x.sub.s+1, . . . , x.sub.s+τ) still lie at a distance lower than a threshold θ w.r.t. the polynomial curve of degree d best fitting the couples ((t.sub.s, x.sub.s), (t.sub.s+1, x.sub.s+1), . . . , (t.sub.s+τ, x.sub.s+τ)), where t.sub.i is the timestamp corresponding to position x.sub.i, will be incremented by one unit.”]);
receiving a request for a status of the asset; interpolating a status of the asset based on the simplified set of data in response to the request (Perl [0062: Describes determination of status of various aspects such as seatbelt and door.]);
and whereby transmission of the simplified set of data avoids transmission of redundant or unnecessarily-collected data points that would otherwise unduly burden the system with excessive data transmission or data storage requirements (Perl [0064: Transmission of data explained.]).
Even though Perl teaches use of thresholds for interpolation calculation, it does not explicitly teach, but Ralph in an analogous art discloses:
upper bound that is fixed across the simplified set of data (Ralph [section 3: Where accuracy bound is disclosed for trajectory tracking.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the thresholds of distance that includes an upper bound of Ralph into the interpolation calculation of Perl to produce an expected result of using an algorithm that is known and includes bounds. The modification would be obvious because one of ordinary skill in the art would be motivated to use algorithm that are well proven to improve accuracy of calculations.

As per claim 12, rejection for claim 11 is incorporated and further Perl discloses The method of claim 11, further comprising indicating the upper bound on interpolation error (Perl [0067: “Finally, in order to improve the quality of position and speed interpolation, the system 1 relies on imputation by linear interpolation to replace missing values, grounding on their low frequency of occurrence and temporal sparsity, and consequently on the small rate of change of the queried signals.”]; [0073: “A greedy strategy is followed by the algorithmic procedure, namely, as long as positions (x.sub.s, x.sub.s+1, . . . , x.sub.s+τ) still lie at a distance lower than a threshold θ w.r.t. the polynomial curve of degree d best fitting the couples ((t.sub.s, x.sub.s), (t.sub.s+1, x.sub.s+1), . . . , (t.sub.s+τ, x.sub.s+τ)), where t.sub.i is the timestamp corresponding to position x.sub.i, will be incremented by one unit.”] and Ralph [section 3: Where accuracy bound is disclosed for trajectory tracking.]).

As per claim 13, rejection for claim 11 is incorporated and further Perl discloses The method of claim 11, further comprising providing an indication of the interpolated status of the asset and an indication of the upper bound on interpolation error to an end user device (Perl [0067: “Finally, in order to improve the quality of position and speed interpolation, the system 1 relies on imputation by linear interpolation to replace missing values, grounding on their low frequency of occurrence and temporal sparsity, and consequently on the small rate of change of the queried signals.”]; [0073: “A greedy strategy is followed by the algorithmic procedure, namely, as long as positions (x.sub.s, x.sub.s+1, . . . , x.sub.s+τ) still lie at a distance lower than a threshold θ w.r.t. the polynomial curve of degree d best fitting the couples ((t.sub.s, x.sub.s), (t.sub.s+1, x.sub.s+1), . . . , (t.sub.s+τ, x.sub.s+τ)), where t.sub.i is the timestamp corresponding to position x.sub.i, will be incremented by one unit.”]; [0019: Describes user device.] and Ralph [section 3: Where accuracy bound is disclosed for trajectory tracking.]).

As per claim 14, rejection for claim 11 is incorporated and further Perl discloses The method of claim 11, wherein the raw data includes a target set of data that is recorded over time (Perl [0064: Time Warping]), and generating the simplified set of data involves including a point from the target set of data in the simplified set of data if the point is distant, along a data dimension of the target set of data, from a reference line running through the target set of data, in excess of a threshold simplification value (Perl [0072-0073: Where description of the graph on figure 6 is contained. Figure 6 shows a reference line running through target sets of data.]).

As per claim 16, rejection for claim 11 is incorporated and further Perl discloses The method of claim 11, wherein:
the raw data includes a target set of data that includes a plurality of data streams recorded over time (Perl [0079: Timestamp]); and
generating the simplified set of data involves including a point from the target set of data in the simplified set of data if the point is distant, along at least one data dimension of the target set of data, from a reference line running through the target set of data, in excess of a threshold simplification value that corresponds to that data dimension (Perl [0072-0073: Where description of the graph on figure 6 is contained. Figure 6 shows a reference line running through target sets of data.]).

As per claim 17, rejection for claim 11 is incorporated and further Perl discloses The method of claim 11, wherein the raw data includes a target set of data that is recorded over time (Perl [0079: Timestamp]), and determining that the data logging trigger is satisfied involves determining that a recently obtained point in the raw data differs from a corresponding predicted point predicted by extrapolation based on previously saved points included in one or more previously generated simplified sets of data by an amount of extrapolation error that is limited by an upper bound that is fixed as the raw data is collected over time (Perl (0040: “In another alternative embodiment, upon each triggering of an occurrence, where parameters indicating a predefined risk event are measured by means of at least one risk event trigger, a total parametric payment is allocated with the triggering, and wherein the total allocated payment is transferrable upon a triggering of the occurrence.”)).

As per claim 18, rejection for claim 11 is incorporated and further Perl discloses The method of claim 11, wherein the asset is a vehicle, and the raw data describes a property, state, or operating condition of the vehicle (Perl [0062]).

As per claim 19, rejection for claim 11 is incorporated and further Perl discloses The method of claim 11, wherein the raw data is obtained by a controller onboard
the asset, and the data source comprises one or more of:
an electronic control unit (ECU) of the asset from which the controller is configured to obtain the raw data through an interface layer directly or via a controlled area network (CAN); and a sensor onboard the asset (Perl [0079-0081: Describes network, controllers, GPS, and sensors.]).

As per claim 20, rejection for claim 11 is incorporated and further Perl discloses The method of claim 11, wherein the raw data is obtained by a controller of an asset tracking device coupled to the asset, and the data source comprises one or more of:
a communication port of the asset through which the asset tracking device is configured to receive the raw data from one or more electronic control units (ECUs) of the asset via a controlled area network (CAN); and a sensor of the asset tracking device (Perl [0079-0081: Describes network, controllers, GPS, and sensors.]).

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al. (US 2010224845) – Describes calculating interpolation between measured points of data using sensors.
Sukhov et al. (US 20220166813) – Describing error bounds for simplification algorithms.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 08/15/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156